Exhibit 10.4


NONSTATUTORY STOCK OPTION AGREEMENT
SYNTHESIS ENERGY SYSTEMS, INC.
AMENDED & RESTATED 2005 INCENTIVE PLAN


This Stock Option Agreement (the “Agreement”), is entered into effective as of
March 09, 2015 between Synthesis Energy Systems, Inc., a Delaware corporation
(the “Company”), and Robert Rigdon (the “Optionee”).
 
WITNESSETH:
 
WHEREAS, the Company has adopted the Synthesis Energy Systems, Inc. Amended &
Restated 2005 Incentive Plan (as amended from time to time, the “Plan”), to
encourage officers, employees, outside directors and consultants of the Company
and its Subsidiaries to acquire or increase their ownership interest in the
Company and to provide a means whereby they may develop a sense of
proprietorship and personal involvement in the development and financial success
of the Company, and to encourage them to remain with and devote their best
efforts to the business of the Company thereby advancing the interests of the
Company and its stockholders; and
 
WHEREAS, the Plan provides that such selected individuals may be granted a
certain number of Options (as defined in the Plan) to purchase shares of the
Common Stock, par value $.01 per share (“Common Stock”), of the Company to
provide them with an ownership interest in the growth of the Company; and
 
WHEREAS, the Optionee has been selected to receive such award.
 
NOW, THEREFORE, in consideration of the premises, the terms and conditions set
forth herein, the mutual benefits to be gained by the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1.  Grant of Option. Pursuant to the Plan, the Company grants Optionee an option
(the “Option” or “Stock Option”) to purchase 100,000 shares (the “Optioned
Shares”) of Common Stock at an Option Price equal to $0.76 per share.  The Date
of Grant of this Stock Option is March 09, 2015.  The “Option Period” shall
commence on the Date of Grant and shall expire on the date immediately preceding
the tenth (10th) anniversary of the Date of Grant. The Stock Option is a
Nonstatutory Stock Option.
 
2.  Subject to Plan. The Stock Option and its exercise are subject to the terms
and conditions of the Plan, and the terms of the Plan shall control to the
extent not otherwise inconsistent with the provisions of this Agreement. The
capitalized terms used herein that are defined in the Plan shall have the same
meanings assigned to them in the Plan. The Stock Option is subject to any rules
promulgated pursuant to the Plan by the Committee.
 
3.  Vesting: Time of Exercise. Except as specifically provided in this Agreement
and subject to certain restrictions and conditions set forth in the Plan, the
Stock Option shall be vested and exercisable as follows (it being understood
that the right to purchase Option Shares shall be cumulative so that the
Optionee may purchase on or after any such anniversary and during the remainder
of the Option Period those quantifies of Option Shares which the Optionee was
entitled to purchase but did not purchase during any preceding period or
periods):
 
 
 

--------------------------------------------------------------------------------

 
With respect to 16,660 of the total Optioned Shares, the Stock Option shall vest
and become exercisable on April 30, 2015 provided the Optionee is continuously
employed by (or, if the Optionee is a consultant or an Outside Director, is
providing services to) the Company or a Subsidiary from the Date of Grant
through that date.
 
With respect to 16,660 of the total Optioned Shares, the Stock Option shall vest
and become exercisable on May 31, 2015 provided the Optionee is continuously
employed by (or, if the Optionee is a consultant or an Outside Director, is
providing services to) the Company or a Subsidiary from the Date of Grant
through that date.
 
With respect to 16,670 of the total Optioned Shares, the Stock Option shall vest
and become exercisable on June 30, 2015 provided the Optionee is continuously
employed by (or, if the Optionee is a consultant or an Outside Director, is
providing services to) the Company or a Subsidiary from the Date of Grant
through that date.
 
With respect to 16,670 of the total Optioned Shares, the Stock Option shall vest
and become exercisable on July 31, 2015 provided the Optionee is continuously
employed by (or, if the Optionee is a consultant or an Outside Director, is
providing services to) the Company or a Subsidiary from the Date of Grant
through that date.
 
With respect to 16,670 of the total Optioned Shares, the Stock Option shall vest
and become exercisable on August 31, 2015 provided the Optionee is continuously
employed by (or, if the Optionee is a consultant or an Outside Director, is
providing services to) the Company or a Subsidiary from the Date of Grant
through that date.
 
With respect to 16,670 of the total Optioned Shares, the Stock Option shall vest
and become exercisable on September 30, 2015 provided the Optionee is
continuously employed by (or, if the Optionee is a consultant or an Outside
Director, is providing services to) the Company or a Subsidiary from the Date of
Grant through that date.
 
4.  Term; Forfeiture.  In the event of Optionee’s termination of employment (or
consulting agreement in the event Optionee is a consultant) with the Company and
its Subsidiaries (in each case, a “Termination”) for any reason other than for
Cause (as defined below) or Optionee’s death or Disability, the Option
outstanding on such date of Termination, to the extent vested on such date, may
be exercised by Optionee (or, in the event of Optionee’s subsequent death, by
Optionee’s Heir (as defined below)).  However, in no event shall the Option be
exercisable after the tenth (10th) anniversary of the Date of Grant.  To the
extent the Option is not vested on Optionee’s date of Termination, the Option
shall automatically lapse and be canceled unexercised as of such date.
 
 In the event Optionee’s employment or consulting agreement is terminated for
Cause, any Option granted pursuant to this Agreement whether vested or unvested
shall be forfeited upon the date of Optionee’s Termination.  Termination for
“Cause” shall be termination resulting from (i) the continuing and material
failure by the Optionee to fulfill the Optionee’s duties as an employee or
consultant of the Company or willful misconduct or gross neglect in the
performance of such duties, (ii) committing fraud, misappropriation or
embezzlement in the performance of the Optionee’s duties as an employee or
consultant of the Company, or (iii) the Optionee’s commission of an felony for
which the Optionee is convicted and which, as determined in good faith by the
Company, constitutes a crime involving moral turpitude.  For the purposes of the
definition of Cause, the term “Company” includes Subsidiaries of the Company.
 
 
 

--------------------------------------------------------------------------------

 
In the event of Optionee’s Termination by reason of death or Disability, the
Option shall be fully vested on such date of termination and may be exercised by
Optionee or, in the event of Optionee’s death, by the person to whom Optionee’s
rights shall pass by will or the laws of descent and distribution
(“Heir”).  However, in no event shall the Option be exercisable after the tenth
(10th) anniversary of the Date of Grant.  For the purposes of this Agreement,
Disability shall mean disability as defined in any employment agreement between
Optionee and the Company or, if there is no such definition or agreement, shall
mean Optionee’s inability, due to physical or mental incapacity, to
substantially perform his duties and responsibilities for a period of ninety
(90) days during any twelve-month period as determined by the
Committee.  Optionee agrees to submit to any examination that is necessary for a
determination of Disability and agrees to provide any information necessary for
a determination of Disability, including any information that is protected by
the Health Insurance Portability and Accountability Act.
 
Notwithstanding the above, if the Optionee has an employment agreement or offer
letter with the Company, the terms of such employment agreement shall govern the
terms and conditions of the term and forfeiture of the Optioned Shares to the
extent it is inconsistent with the terms and conditions provided herein.
 
5.  Who May Exercise. Subject to the terms and conditions set forth in Sections
3 and 4 above, during the lifetime of the Optionee, the Stock Option may be
exercised only by the Optionee, or by the Optionee’s guardian or personal or
legal representative (in the event of his or her Disability or by a broker
dealer subject to Section 2.3 of the Plan).
 
6.  No Fractional Shares. The Stock Option may be exercised only with respect to
full shares, and no fractional share of stock shall be issued.
 
7.  Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Option may be exercised by the
delivery of written notice to the Committee or designated Company representative
setting forth the number of shares of Common Stock with respect to which the
Option is to be exercised, the date of exercise thereof (the “Exercise Date”)
which shall be at least three (3) days after giving such notice unless an
earlier time shall have been mutually agreed upon. On the Exercise Date, the
Optionee shall deliver to the Company consideration with a value equal to the
total Option Price of the shares to be purchased, payable to the Company in full
in either: (i) in cash, or (ii) subject to prior approval by the Committee in
its discretion, by withholding Shares which otherwise would be acquired on
exercise having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price, or (iii) subject to prior approval by the Committee in
its discretion, by a combination of (i), and (ii) above.
 
The Committee, in its discretion, also may allow the Option Price to be paid
with such other consideration as shall constitute lawful consideration for the
issuance of Shares (including, without limitation, effecting a “cashless
exercise” with a broker of the Option), subject to applicable securities law
restrictions and tax withholdings, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law.  A
“cashless exercise” of an Option is a procedure by which a broker provides the
funds to the Optionee to effect an Option exercise, to the extent consented to
by the Committee in its discretion.  At the direction of the Optionee, the
broker will either (i) sell all of the Shares received when the Option is
exercised and pay the Optionee the proceeds of the sale (minus the Option Price,
withholding taxes and any fees due to the broker) or (ii) sell enough of the
Shares received upon exercise of the Option to cover the Option Price,
withholding taxes and any fees due the broker and deliver to the Optionee
(either directly or through the Company) a stock certificate for the remaining
Shares.
 
 
 

--------------------------------------------------------------------------------

 
As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver, or cause to be delivered, to or on
behalf of the Optionee, in the name of the Optionee or other appropriate
recipient, Share certificates for the number of Shares purchased under the
Option.  Such delivery shall be effected for all purposes when the Company or a
stock transfer agent of the Company shall have deposited such certificates in
the United States mail, addressed to Optionee or other appropriate recipient.
 
If the Optionee fails to pay for any of the Shares specified in such notice or
fails to accept delivery thereof, then the Option, and right to purchase such
Shares may be forfeited by the Company.
 
8.  Nonassignability.  The Stock Option is not assignable or transferable by the
Optionee except by will or by the laws of descent and distribution or pursuant
to a domestic relations order that would qualify as a qualified domestic
relations order as defined in Section 414(p) of the Code, if such provision were
applicable to the Stock Option and as otherwise permitted under Section 4.2 of
the Plan.
 
9.  Rights as Stockholder. The Optionee will have no rights as a stockholder
with respect to any shares covered by the Stock Option until the issuance of a
certificate or certificates to the Optionee for the Optioned Shares. The
Optioned Shares shall be subject to the terms and conditions of this Agreement
and Plan regarding such Shares. Except as otherwise provided in Section 10
hereof, no adjustment shall be made for dividends or other rights for which the
record date is prior to the issuance of such certificate or certificates.
 
10.  Adjustment of Number of Optioned Shares and Related Matters. The number of
shares of Common Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Section 4.5 of the
Plan.
 
11.  Nonstatutory Stock Option. The Stock Option shall not be treated as an
Incentive Stock Option.
 
12.  Community Property. Each spouse individually is bound by, and such spouse’s
interest, if any, in any Shares is subject to, the terms of this Agreement.
Nothing in this Agreement shall create a community property interest where none
otherwise exists.
 
13.  Optionee’s Representations. Notwithstanding any of the provisions hereof,
the Optionee hereby agrees that he will not exercise the Stock Option granted
hereby, and that the Company will not be obligated to issue any shares to the
Optionee hereunder, if the exercise thereof or the issuance of such shares shall
constitute a violation by the Optionee or the Company of any provision of any
law or regulation of any governmental authority or Company policies, or the
rules of the stock exchange on which the Common Stock is listed.  Optionee
acknowledges and agrees that if he or she is an officer, director or key
employee of the Company, Optionee will be subject to the Company’s securities
trading policy as it may be in effect from time to time and which may “black
out” periods of time during which the Stock Option may not be exercised or which
may also limit the amount of Shares that may be purchased or sold to a number
that is less than requested by the Optionee.  Any determination in this
connection by the Company shall be final, binding, and conclusive. The
obligations of the Company and the rights of the Optionee are subject to all
applicable laws, rules, and regulations, rules of the stock exchange on which
the Common Stock is listed and policies of the Company.
 
 
 

--------------------------------------------------------------------------------

 
14.  Investment Representation. The Optionee represents and warrants to the
Company that all Common Stock which may be purchased hereunder will be acquired
by the Optionee for investment purposes for his own account and not with any
intent for resale or distribution in violation of federal or state securities
laws.
 
15.  Optionee’s Acknowledgments. The Optionee acknowledges receipt of a copy of
the Plan, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts this Option subject to all the terms and
provisions thereof. The Optionee hereby agrees to accept as binding, conclusive,
and final all decisions or interpretations of the Committee, the Company or the
Board, as appropriate, upon any questions arising under the Plan or this
Agreement.
 
16.  Governing Law. This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Delaware.
 
17.  No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Optionee the right to continue in the employ or to
provide services to the Company, its Affiliates or any Parent or Subsidiary or
their Affiliates, whether as an employee or as a consultant or as an Outside
Director, or interfere with or restrict in any way the right of the Company or
any of the other foregoing entities to discharge the Optionee as an employee,
consultant or Outside Director at any time.
 
18.  Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
 
19.  Covenants and Agreements as Independent Agreements. Each of the covenants
and agreements that is set forth in this Agreement shall be construed as a
covenant and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Optionee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.
 
20.  Entire Agreement. This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter. All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.
 
 
 

--------------------------------------------------------------------------------

 
21.  Parties Bound. The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein. No person or entity shall be permitted
to acquire any Optioned Shares without first executing and delivering an
agreement in the form satisfactory to the Company making such person or entity
subject to the restrictions on transfer contained herein.
 
22.  Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties. Notwithstanding the preceding sentence, the Company may
amend the Plan or revoke this Stock Option to the extent permitted by the Plan.
 
23.  Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.
 
24.  Gender, Number and Term Optionee. Words of any gender used in this
Agreement shall be held and construed to include any other gender, and words in
the singular number shall be held to include the plural, and vice versa, unless
the context requires otherwise.  Whenever the term “Optionee” is used herein
under circumstances applicable to any other person or persons to whom this award
may be assigned in accordance with the provisions of Paragraph 8, the term
“Optionee” shall be deemed to include such person or persons.
 
25.  Independent Legal and Tax Advice.  Optionee acknowledges that the Company
has advised Optionee to obtain independent legal and tax advice regarding the
grant and exercise of the Option and the disposition of any Shares acquired
thereby.
 
26.  Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Optionee, as the case may be, at the addresses set forth below, or at such other
addresses as they have theretofore specified by written notice delivered in
accordance herewith:
 
Notice to the Company shall be addressed and delivered as follows:
 
Synthesis Energy Systems, Inc.
Three Riverway, Suite 300
Houston, Texas 77056
Attn:           Corporate Secretary
Fax:              (713) 579-0610


Notice to the Optionee shall be addressed and delivered to Optionee’s address as
set forth in the Company’s records.
 
27. Tax Requirements.
 
 
 

--------------------------------------------------------------------------------

 
(a) Tax Withholding.  This Option is subject to and the Company shall have the
power and the right to deduct or withhold, or require the Optionee to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of the Plan and this Option.
 
(b) Share Withholding.  With respect to tax withholding required upon the
exercise of Stock Options or upon any other taxable event arising as a result of
the Stock Option, Optionee may elect, subject to the approval of the Committee
in its discretion, to satisfy the withholding requirement, in whole or in part,
by having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction.  All such elections shall be made in writing, signed
by the Optionee, and shall be subject to any restrictions or limitations that
the Committee, in its discretion, deems appropriate.  Any fraction of a Share
required to satisfy such obligation shall be disregarded and the amount due
shall instead be paid in cash by the Optionee.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Optionee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, as of the date
specified in Section 1 hereof.
 
 
 


 

 
COMPANY:
SYNTHESIS ENERGY SYSTEMS, INC.
                  By: /s/ Roger Ondreko     Name:   Roger Ondreko     Title:  
Chief Financial Officer, and Secretary                   OPTIONEE:              
      By: /s/ Robert Rigdon    
Name:   Robert Rigdon
   
Title:
 

 


 